Citation Nr: 0018742	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right ear disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1945.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a June 1998 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein, inter alia, 
service connection for a right ear disability was denied.  

In March 2000, the Board remanded the issue on appeal to the 
RO for issuance of a Statement of the Case pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
Statement of the Case in April 2000 and a substantive appeal 
was received through a VA Form 646, Statement of Accredited 
Representative in Appealed Case, received in June 2000.


FINDING OF FACT

A right ear disability is not currently shown. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right ear disability is not well grounded.  38 U.S.C.A. § 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 30.303, 3.304 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not presented a well grounded claim, 
the appeal fails as to that claim, and the Board is under no 
duty to assist him in any further development of the claim, 
since such development would be futile.  38 U.S.C.A. §  
5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

In order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The veteran contends that he has a right ear disability which 
he attributes to his activity duty military service, and that 
service connection therefor is warranted.  He contends that 
he was exposed to trauma during aerial combat in World War 
II. After a review of the record, the Board finds that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for a right ear disability is well grounded.

With regard to this claim for service connection, the 
determinative issues presented are: (1) whether the veteran 
had an inservice right ear disability or injury; (2) whether 
he currently has a right ear disability; and if so, (3) 
whether his current right ear disability is etiologically 
related to his inservice right ear disability or injury.  

The recent medical evidence does not show that the veteran 
has a current right ear disability.  The report of a November 
1997 VA ear disease examination shows that his auricles and 
external auditory canals appeared to be normal.  Similarly, 
the right tympanic membrane was normal.  The hypotympanum and 
the middle ear appeared to have no evidence of effusion and 
there was no otorrhea or infectious process.  A diagnosis of 
a right ear disability is not provided.  

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
a right ear disability could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).

The Board has considered the testimony given by the veteran 
at a January 1999 RO hearing.  He testified that he did not 
have bleeding or drainage in either ear, but he did have a 
constant itch in his ears.  He stated that he developed pain 
and bleeding in both ears during active service following a 
combat mission.  The Board notes, while he is entirely 
competent to report his symptoms both current and past, the 
veteran has presented no clinical evidence or medical opinion 
of a current right ear disability.  In the absence of 
evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to a diagnosis of a current right ear disability to be 
of no probative value.  See Moray v. Brown, 5 Vet. App. 211 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As there is no competent evidence of a current right ear 
disability, the Board finds that the veteran's claim is not 
well grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), VA has a duty 
under 38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1999) to 
advise the claimant of the evidence required to complete his 
or her application, in circumstances in which the claimant 
has referenced other known and existing evidence.  Robinette 
v. Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 
Vet. App. 341 (1996) and McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997) (per curiam).  The Board finds that this 
duty to advise has been satisfied by the June 1998 rating 
action and the April 2000 Statement of the Case.  

The Board also notes that a duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999), does not arise until a 
claim is shown to be well grounded.  In Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, as the veteran's claim is not well grounded, the 
duty to assist does not arise.   

The veteran is advised that he is free to submit new and 
material evidence, and reopen his claim for service 
connection, at any time.  


ORDER

Service connection for a right ear disability is denied. 



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

